Citation Nr: 1039550	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  10-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for scars of 
the abdomen.

2.  Entitlement to service connection for residuals of cold 
injury of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to April 
1946, and from January 1948 to July 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO denied a compensable 
rating for service-connected scars of the abdomen as well as 
denied service connection for residuals of cold injury of the 
feet.  In May 2008, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in March 2010, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) later that same month.

In January 2010, the Veteran and his wife testified during a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record.

The Board notes that, while the Veteran previously was 
represented by The American Legion, in March 2010, the Veteran 
granted a power-of-attorney in favor of Disabled American 
Veterans with regard to the claims on appeal.  The Veteran's 
current representative has submitted written argument on his 
behalf.  The Board recognizes the change in representation.

In September 2010, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board's decision addressing the claim for service connection 
for residuals of cold injury of the feet is set forth below.  The 
claim for an increased (compensable) rating for scars of the 
abdomen is addressed in the remand following the order; that 
matter is being remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in his May 
2008 NOD, the Veteran raised the issue of service connection for 
"internal injuries" resulting from the same injuries that 
caused the service-connected scars of his abdomen.  It does not 
appear that the May 2008 claim for service connection for 
"internal injuries" has yet been addressed by the RO.  As such, 
this matter is not properly before the Board, and is thus 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have  been accomplished.

2.  There is no objective evidence of any in-service cold injury 
of the feet, and the Veteran's assertions of continuity of foot 
symptoms since service are not credible.

3.  The Veteran currently has onychomycosis, xerosis, hammertoe 
deformities, and diminished pedal pulses and vibratory sensation 
of the feet, bilaterally; there is no competent evidence or 
opinion even suggesting that there exists a medical nexus between 
any of diagnosed foot problem and the Veteran's military service, 
to include the alleged cold injury of the feet therein.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injury 
of the feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2008 pre-rating letter provided notice 
to the Veteran as to what information and evidence was needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, 
including the type of evidence that impacts those determinations, 
and requested that the appellant submit any evidence in his 
possession pertinent to the claim on appeal (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  
The rating decision on appeal reflects the RO's initial 
adjudication of the claim after issuance of the February 2008 
letter.  Hence, the February 2008 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent evidence associated with 
the claims file consists of service treatment and personnel 
records, and records from The Western Pennsylvania Hospital and 
the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's January 2010 DRO hearing, along with 
various written statements provided by the Veteran, and by his 
representative, on his behalf.   The Board also finds that no 
further RO action in this claim, prior to appellate 
consideration, is required.

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his service connection claim.  
However, as explained in more detail below, the claim is being 
denied because there is no objective evidence of any in-service 
cold injury of the feet, because the Veteran's assertions of 
continuity of symptoms are not credible, and because there is no 
competent evidence or opinion even suggesting that there exists a 
medical nexus between any currently shown disability of the 
Veteran's feet and service, to include the alleged cold injury 
therein.  As the current record does not reflect even a prima 
facie claim for service connection, VA is not required to have 
the Veteran undergo a medical examination or to obtain a medical 
opinion.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 
18 Vet. App. 512 (2004) (per curiam).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence, and statements by the Veteran and on his behalf, the 
Board finds that service connection for residuals of cold injury 
of the feet is not warranted.

The Veteran's service treatment records are negative for any 
complaint, finding or diagnosis of cold injury to the feet.  In 
April 1959, when he was examined for separation from his second 
period of service, he specifically denied having any history of 
swollen or painful joints, cramps in his legs, lameness, or foot 
trouble, and his feet and lower extremities were found to be 
normal.

In January 2001, the Veteran was seen for treatment of prostate 
cancer at The Western Pennsylvania Hospital.  He was noted to be 
neurologically intact, with a normal gait and no edema of the 
extremities.  No complaints or findings pertaining to cold injury 
of the feet were recorded.

In December 2001, the Veteran underwent a VA scars examination.  
The examiner noted that the Veteran was able to walk the distance 
from the examination waiting area to the examination room with no 
assistive devices, abnormal gait, shortness of breath, or obvious 
deformities, and that he was able to keep pace with the examiner.  
No complaints or findings pertaining to cold injury were 
recorded.

Records from The Western Pennsylvania Hospital, beginning in 
2003, show that the Veteran has dementia.

A VA Form 21-2680 (Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance), received in September 2004, 
reflects that the Veteran was at that time not able to walk or 
stand as a result of severe peripheral vascular disease (PVD).  
No information as to the origin or etiology of his PVD was 
recorded.

In October 2004, the Veteran underwent a VA scars examination.  
The examiner noted that the Veteran was a poor historian.

VA treatment records from the Pittsburgh VAMC, beginning in 2006, 
contain multiple notations of a past history of frostbite injury 
to the Veteran's lower extremities "on history only."  The 
records show that he has onychomycosis, xerosis, hammertoe 
deformities, and diminished pedal pulses and vibratory sensation 
of the feet, bilaterally.  They also show that he has memory 
problems and meets the diagnostic criteria for dementia.

During the January 2010 DRO hearing, the Veteran testified that 
he sustained what he believed to be cold injury to his feet while 
serving in Korea.  He stated that his feet became so cold and 
numb at times that he had trouble walking back to his barracks.  
He said that he had to soak his feet in hot water in order to 
stimulate circulation, that his feet were tender, and that he 
wrapped them in towels.  He indicated that he reported problems 
with his feet during service, but was told only to put alcohol in 
his water.  He said that he had developed blisters on his heels, 
but denied that his feet had ever turned black.  He testified 
that he continued to have problems with his feet after service, 
including pain and numbness, and that he lost work as a result.

The above-cited medical evidence of record clearly establishes 
that the Veteran has current disabilities of his feet, as 
reflected, for example, in the records from the Pittsburgh VAMC 
noting assessments of onychomycosis, xerosis, hammertoe 
deformities, and diminished pedal pulses and vibratory sensation 
of the feet, bilaterally.  However, the record simply fails to 
establish that any of those disabilities are medically related to 
service, to include the cold injury allege therein.

As indicated above, there is nothing in the service treatment 
records or report of discharge examination to support a finding 
of cold injury or the presence of chronic foot disability in 
service.  

The Board further notes that the Veteran's assertions of 
continuity of foot symptoms since service are not credible.  In 
connection with the current claim for benefits, the Veteran has 
testified that he sustained a cold injury to his feet while 
serving in Korea, and that he has continued to have foot problems 
since that time.  While the Veteran is certainly competent to 
assert an injury, as well as to report symptoms such as pain and 
numbness (see, e.g., Charles v. Principi, 16 Vet. App. 370 
(2002), Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)), his assertions may be weighed 
against other evidence.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Here, even if the Board was to accept that the Veteran 
may have been exposed to extreme cold during his service in 
Korea, the Board also finds it significant that the Veteran 
specifically denied having any history of swollen or painful 
joints, cramps in his legs, lameness, or foot trouble at the time 
of his separation examination in April 1959.  The Board accepts 
as more persuasive the Veteran's own report of his in-service 
symptoms (as reflected in contemporaneous service records) than 
his assertions advanced in connection with the current claim for 
benefits.

Moreover, the first actual documented diagnosis of lower 
extremity disability-PVD-does not appear in the medical 
evidence until 2004-approximately 45 years after the Veteran's 
discharge from service.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the Board notes that none of the medical records include 
any medical comment or opinion even suggesting that any currently 
shown foot disability had its onset in or is otherwise medically 
related to service, to include the alleged cold injury therein, 
and neither the Veteran nor his representative has presented or 
identified any such evidence or opinion.  The notations in the 
records from the VAMC in Pittsburgh-to the effect that the 
Veteran has a past history of frostbite injury to his lower 
extremities "on history only"-amount to nothing more than a 
recitation of history, unenhanced by medical comment, and are not 
probative of the question of etiology.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

Finally, the Board notes that, as regards any direct assertions 
by the Veteran and/or his representative that there exists a 
medical nexus between any currently diagnosed foot disability and 
service, to include alleged cold injury therein, such assertions 
provide no basis for allowance of the claim.  The matter of 
medical etiology of current foot disability is a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons without 
appropriate medical training and expertise, neither is competent 
to render a probative (persuasive) opinion on the medical matter 
upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay assertions 
in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for residuals of cold injury of the feet must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of cold injury of the feet is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an increased (compensable) rating for 
scars of the abdomen is warranted.

The Veteran's service treatment records show that he sustained 
two knife wounds to his abdomen during service in March 1959.  He 
had a gaping transverse wound of the abdominal wall beneath the 
umbilicus, down to the level of the rectal sheath, and a stab 
wound of the epigastrium, left upper quadrant, with omentum 
protruding.  He underwent an exploratory laparotomy, 
gastrorrhaphy, and suture of the laceration of the abdominal 
wall.

Many years after service, in February 2001, the Veteran underwent 
surgery for cecal volvulus at The Western Pennsylvania Hospital.  
A midline laparotomy incision was made from about 5 centimeters 
(cm) below the xiphoid to about 5 cm above the pubis.  A 
circumferential opening was also made in the anterior abdominal 
wall about 8 cm to the right of the umbilicus, at about the 
level of the umbilicus, with a similar opening being made in the 
anterior abdominal wall about 10 centimeters above.

In November 2006, the Veteran underwent a VA scars examination.  
The examiner described a total of five scars on the Veteran's 
abdomen, all of which the Veteran reported to be tender, 
particularly in cold weather.  There was a mid-abdominal incision 
extending 23 cm from the epigastric area to the suprapubic area; 
a parallel, 8-cm, scar, extending part way into the left upper 
and lower quadrant; a 16-cm scar extending from the mid-abdominal 
scar in the lower abdomen through the left lower quadrant to the 
side; a 13-cm scar extending from the lower mid-abdominal scar 
through the right lower quadrant of the abdomen to the side; and 
a 1.5-cm scar that appeared to be examiner to be from a drain 
site in the left lower quadrant.

It is not clear from the report of the November 2006 VA 
examination, or the other evidence of record, which of the 
currently noted scars are due to the post-service surgical 
procedures in 2001, and which are properly attributable to the 
injuries and procedures in service.  The claims file was not made 
available to the examiner in connection with the examination, and 
the examiner made no effort to differentiate between the two.  
The examiner also did not provide any information as to whether 
there were any objective indications that the service-connected 
scars were painful, or whether they were otherwise causative of 
limitation of function.

Under these circumstances, and to ensure that the record includes 
sufficient medical findings to adequately assess the current 
nature and severity of the Veteran's service-connected abdominal 
scars, the Board finds that the Veteran should be given another 
opportunity to undergo a more contemporaneous examination, with 
findings responsive to the applicable rating criteria.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo a 
VA scars examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, shall 
result in denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the examination sent to him by the pertinent 
medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should obtain and 
associate with the claims file all outstanding pertinent records.

During his DRO hearing in January 2010, the Veteran indicated 
that he had gone to a VA facility in Oakland, California, soon 
after service, to be seen for his scars.  The claims file 
currently includes records from the Pittsburgh VAMC dated as 
recently as January 7, 2010, but nothing from a VA facility in 
Oakland.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain from the above-
noted facilities all outstanding records of VA evaluation and/or 
treatment of the Veteran's abdominal scars, to include any 
relevant records from the referenced VA facility in Oakland, and 
any records from the Pittsburgh VAMC dated after January 7, 
2010.  The RO should follow the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

Further, the RO should also give the Veteran another opportunity 
to provide information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim remaining on appeal.  As 
indicated, the RO's adjudication of this claim must include 
consideration of all pertinent evidence added to the claims file 
since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the VA 
facility in Oakland, California, any and 
all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's abdominal scars, to include any 
record(s) of evaluation or treatment dated 
soon after his release from service.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should obtain from the 
Pittsburgh VAMC  all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's abdominal scars dated after 
January 7, 2010.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should furnish to the Veteran 
and his representative a letter requesting 
that the Veteran provide information and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim remaining on appeal 
that is not currently of record.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a scars examination by an 
appropriate physician, at a VA medical 
facility.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.

All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

Based on review of the longitudinal 
record, and the results of examination, 
the examiner should clearly identify which 
of the Veteran's currently shown abdominal 
scars are at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more) due to in-service knife 
wounds and exploratory laparotomy, and 
which are more likely attributable to 
post-service surgical procedures in 2001.  
In so doing, the physician should 
specifically consider the in- and post-
service treatment records.

As to each scar that is determined to be 
as likely as not due to in-service knife 
wounds and exploratory laparotomy, the 
examiner should also render findings 
pertinent to those scars, stating, for 
each such scar, the size of the area 
affected (in inches or centimeters), 
whether the scar is deep or superficial, 
causes limitation motion, is unstable, is 
painful on examination, or otherwise 
limits function of an affected part.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the appointment sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
higher rating for scars of the abdomen in 
light of all evidence (to particularly 
include all that added to the claims file 
since the RO's last adjudication of this 
claim) and legal authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


